Citation Nr: 0622185	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-25 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 10, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 until 
July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the veteran's 
claim of entitlement to an earlier effective date for service 
connection for PTSD was denied.  Subsequently, the case was 
transferred to the St. Petersburg, Florida RO.  

In March 2006, the undersigned Veterans Law Judge conducted a 
video conference hearing regarding the issue on appeal.


FINDINGS OF FACT

1. On March 10, 2000, the veteran filed a petition to reopen 
his claim for service connection for PTSD.

2. The RO granted service connection in an October 2000 
rating decision, at which time an effective date of March 10, 
2000 was assigned.

3. There was no successful attempt to reopen the claim prior 
to March 10, 2000.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 10, 2000 for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.158, 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Earlier Effective Date

The applicable statute and regulation provides that the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2) 
(2005). The effective date of the grant of benefits based on 
a reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r) (2005). 

A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  In determining when a claim was received, the Board 
must review all communications in the claim's file that may 
be construed as an application or claim.  38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

In November 1988, the RO denied service connection for PTSD 
due to lack of a verified stressor.  He did not appeal, and 
the November 1988 decision became final. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

In October 1990, the veteran sought to reopen his claim for 
service connection for PTSD.  However, in a November 20, 1990 
letter, the RO explained that in order to reopen a claim for 
service connection, the veteran must submit new and material 
evidence, and "[i]n the absence of such new and material 
evidence, [the veteran's] claim must continue to be denied."  
Letter from RO to the veteran (Nov. 20, 1990).  The veteran 
did not reply to this letter.   

On March 10, 2000, the veteran submitted a claim to reopen 
service connection for PTSD, and he attached new and material 
evidence verifying PTSD stressors.  The veteran was afforded 
a VA psychiatric examination in April 2000.  In October 2000, 
the RO reopened the claim and granted entitlement to service 
connection for PTSD.  An effective date of March 10, 2000, 
the date of claim, was assigned for the grant of entitlement 
to service connection.  

Under 38 C.F.R. § 3.400(r), the effective date for an award 
of service connection is the date of a successful application 
for benefits, or a successful application to reopen the 
claim, if previously denied, or the date entitlement arose, 
whichever is later.  Although the veteran sought to reopen 
his claim in October 1990, he failed to submit new and 
material evidence.  The RO notified him by letter in November 
1990, that to reopen his claim, new and material evidence 
would have to be submitted.  The veteran never responded to 
this letter and he did not submit a successful application to 
reopen his claim until March 10, 2000.  Given the notice in 
November 1990, it must be concluded that his attempt to 
reopen the claim at that time was abandoned.  In the case of 
abandoned claims, the effective date of compensation can be 
no earlier that the date of filing a new claim.  38 C.F.R. 
§ 3.158.

Additionally, the Court held, in Sears v. Principi, 16 Vet. 
App. 244, 248 (2002) that, "[t]he statutory framework simply 
does not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim."  As discussed above, the November 1988 rating 
decision is final, and any arguments made in connection with 
that decision and the evidentiary record at the time of that 
decision are more appropriately addressed in a clear and 
unmistakable error (CUE) claim.  If the veteran wants to 
pursue a CUE claim in the 1988 rating action, he needs to 
initiate that claim at the RO.

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the March 10, 2000 
date of claim is the earliest possible date in determining an 
effective date in this case for the grant of service 
connection.  Thus, an effective date earlier than March 10, 
2000 for service connection of PTSD is not warranted.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) stated that where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering notice under 38 U.S.C.A. § 5103(a) moot because the 
purpose of the notice has been fulfilled. 

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  For this reason, the notice 
requirements of the VCAA are no longer applicable as service 
connection has been granted for PTSD, a disability rating has 
been assigned, and an effective date was established.  Since 
the purpose of § 5103(a) notice has been satisfied, no 
further VCAA notice is required.  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under 38 
U.S.C.A. §§ 5104 and 7105, and applicable regulatory duties 
are found at 38 C.F.R. § 3.103.  VA satisfied these duties 
with respect to the earlier effective date claim.  See 
Letters from RO to the veteran (Dec. 2002, May 2005); 
Statement of the Case (Sept. 2003); Supplemental Statement of 
the Case (June 2004).  Additionally, the veteran was afforded 
a hearing in March 2006. 

Duty to Assist 

Under 38 U.S.C.A. § 5103, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
afforded the veteran a VA examination.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible, and no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA. 


ORDER

Entitlement to an effective date earlier than March 10, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


